TER CURIAM.
Appellant was informed against, tried, -.and convicted for the offense of unlawfully -possessing narcotic drugs. A judgment of -conviction and sentence based upon the jury’s verdict forms the basis of this appeal.
Appellant’s sole point presented for our «consideration challenges the sufficiency of •’the evidence to support the verdict and judgment. We find in the record compe-•vtent and substantial evidence which, if 'believed by the jury, would be wholly sufficient to support its conclusion finding -appellant guilty as charged. Appellant having failed to demonstrate error, the judgment appealed is affirmed.
RAWLS, C. J., and WIGGINTON, and •CARROLL, DONALD K., JJ., concur.